DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "selected Bayes model" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be a typographical error that’s meant to reference the earlier “selected Bayesian model” and the examiner treats it as such for this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (2019/0,165,988).
For claims 1, 8, 15, 16, Wang teaches a method and device (abstract), including processor, memory and instructions (Paras. 80-82), for determining a root cause of fault (background, summary and claims, Paras. 16-24), comprising a first determining module and a second determining module (Paras. 87-89), wherein:
the first determining module is configured to determine fault characteristic information in response to a fault occurring in a service (Paras. 29-30); and
the second determining module is configured to determine a fault root cause node according to the fault characteristic information and a preset fault propagation graph (Para. 31; causality graph), wherein the fault propagation graph is configured to represent directed association relationships among different fault propagation nodes (Para. 32), and directed association relationships among a fault node Paras. 26-27), the fault propagation nodes and fault root cause nodes (Para. 32), and the nodes in the fault propagation graph are configured to represent the fault characteristic information (Para 34).
For claims 2, 9, Wang teaches further comprising a third determining module configured to determine a fault root cause probability of the fault root cause node (Para. 28) according to the fault root cause node, the fault characteristic information, and a preset Bayesian model (Para. 31).
For claims 3, 10, Wang teaches wherein
the first determining module is further configured to determine the service where the fault occurs and a fault type (Para. 32), determine a path of the service where the fault occurs (Paras.46-47), and acquire an event related to the fault according to the path (Paras. 48-49);
the second determining module is further configured to select a fault propagation graph, a fault node in which is matched with the fault type, from the preset fault propagation graphs, and determine the fault root cause node according to the selected fault propagation graph (Paras. 48, 55-56); and
the third determining module is further configured to select a Bayesian model corresponding to the selected fault propagation graph from the preset Bayesian models, and determine the fault root cause probability of the fault root cause node according to the fault root cause node, the fault type, the event related to the fault and the selected Bayesian model (Paras. 50-51).
For claims 4, 11, Wang teaches wherein
the second determining module is further configured to determine a node associated with the fault node in the selected fault propagation graph according to association relationships in the selected fault propagation graph, determine a node type of the node (Paras. 60-61), and determine a suspected fault root cause node at least according to the node type, wherein the suspected fault root cause node is a fault root cause node in the selected fault propagation graph, and the number of suspected fault root cause nodes is less than that of fault root cause nodes in the selected fault propagation graph (Paras 58-59); and
the third determining module is further configured to determine a fault root cause probability of the suspected fault root cause node according to the suspected fault root cause node, the fault type, the event related to the fault and the selected Bayesian model (Para. 62-64).
For claims 6, 13, Wang teaches further comprising a fault propagation graph generation module configured to
acquire, from a preset database of knowledge and experience of operation and maintenance, fault information comprising fault types, fault root cause types, events related to the fault types, and association relationships among the fault types, the fault root cause types and the events related to the fault types (Paras. 42, 51), and
generate a fault propagation graph for each of the fault types according to the fault information, wherein the fault propagation graph is a knowledge graph of fault propagation (Paras. 31-33).
For claims 7, 14, Wang teaches further comprising a Bayesian model building module configured to
delete a node whose verifiability attribute is “unverifiable” in the fault propagation graph (Para. 29),
delete association relationships related to the deleted node (Para. 57),
establish, according to the deleted association relationships, an association relationship between nodes associated with the deleted node, so as to obtain a preprocessed fault propagation graph (Para. 61), and
respectively convert all nodes and association relationships in the preprocessed fault propagation graph into nodes and association relationships in the Bayesian model, so as to build the Bayesian model (Para. 62).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 4, 11 above, and further in view of Ratkovic et al. (11,086,709).
For claims 5, 12, Wang does not expressly teach the elements of verifiable.  Ratkovic teaches a method and system (abstract) in the relevant art (background, summary and claims; col. 2, line 30 – col. 4, line 45) and teaches wherein
the second determining module is further configured to determine whether a rule attribute of the node is satisfied in response to the node type of the node being a fault propagation node and a verifiability attribute of the node being “verifiable” (col. 18, line 30 – col. 19, line 25);
in response to the rule attribute being satisfied, the second determining module is further configured to determine a next node relative to the fault propagation node according to the selected fault propagation graph, determine a node type of the next node (col. 4, line 60 – col. 5, line 40), and determine the suspected fault root cause node according to the node type of the next node (col. 6, lines 30-55);
in response to the rule attribute being not satisfied, the second determining module is further configured to stop determining the next node relative to the fault propagation node (col. 9, lines 40-65);
in response to the node type of the node being the fault propagation node and the verifiability attribute of the node being “unverifiable” (col. 21, lines 20-35), the second determining module is further configured to determine the next node relative to the fault propagation node according to the selected fault propagation graph, determine the node type of the next node, and determine the suspected fault root cause node according to the node type of the next node (col. 22, line 60 – col. 23, line 50).
At the time the invention was made, one of ordinary skill in the art would have added Ratkovic in order to provide improvements to root cause detection (col. 1, lines 10-20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445